946 F.2d 1565
292 U.S.App.D.C. 85
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.William D. JACKSON, Appellant,v.CONGRESS OF the UNITED STATES.
No. 90-5294.
United States Court of Appeals, District of Columbia Circuit.
May 10, 1991.Rehearing Denied June 11, 1991.

Before SILBERMAN, BUCKLEY and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the dispositive motion, which is construed as a motion for summary reversal, the filing entitled "Case Mismanagement," which is construed as a motion for expedition, and the petition for writ of mandamus, it is


2
ORDERED that the motion for summary reversal be denied.   It is


3
FURTHER ORDERED, on the court's own motion, that the district court's order filed September 12, 1990 be summarily affirmed.   Because appellant's complaint lacks an arguable basis in law or fact, the complaint is frivolous.   See Neitzke v. Williams, 490 U.S. 319, 325 (1989);   Brandon v. District of Columbia Board of Parole, 734 F.2d 56, 59 (D.C.Cir.1984), cert. denied, 469 U.S. 1127 (1985).   It is


4
FURTHER ORDERED that the motion for expedition be dismissed as moot.   It is


5
FURTHER ORDERED that the petition for writ of mandamus be denied.   Appellant is not entitled to the extraordinary remedy of mandamus.   See Gulfstream Aerospace Corp. v. Mayacama Corp., 485 U.S. 271, 289 (1988).


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.